--------------------------------------------------------------------------------

Exhibit 10.2

Dated February 15, 2011
______________________________________

 

 

ALLIED ENERGY PLC (1)     and       CAMAC INTERNATIONAL (NIGERIA) LIMITED (2)  
  and       NIGERIAN AGIP EXPLORATION LIMITED (3)     and       CAMAC PETROLEUM
LIMITED (4)

 

 

______________________________________

AGREEMENT NOVATING PRODUCTION
SHARING CONTRACT
______________________________________



--------------------------------------------------------------------------------

Contents

1. Definitions and interpretation 3       2. Novation 4       3. Confirmation of
Terms 4       4. Representations and Warranties 5       5. Miscellaneous 5     
  Schedule 1 Oyo Field  


--------------------------------------------------------------------------------

This Agreement is dated February 15, 2011 and is made BETWEEN:

(1)

ALLIED ENERGY PLC (formerly, Allied Energy Resources Nigeria Limited) a company
incorporated under the laws of the Federal Republic of Nigeria and having its
registered office at Plot 1649 Olosa Street, Camac House, Victoria Island, Lagos
(Allied Energy);

    (2)

CAMAC INTERNATIONAL (NIGERIA) LIMITED a company incorporated under the laws of
the Federal Republic of Nigeria and having its registered office at Plot 1649
Olosa Street, Camac House, Victoria Island, Lagos (Camac Nigeria);

   

and together with Allied Energy, Allied

    (3)

NIGERIAN AGIP EXPLORATION LIMITED a company incorporated under the laws of the
Federal Republic of Nigeria and having its registered office at Plot PC 23
Engineering Close, Victoria Island, Lagos (NAE); and

    (4)

CAMAC PETROLEUM LIMITED a company incorporated under the laws of the Federal
Republic of Nigeria and having its registered office at 35, Maloney Street,
Lagos (CPL)

(together the “Parties”, and each a “Party”).

WHEREAS:

(A).

On 3 June 1992, Allied Energy was awarded an oil prospecting licence to block
210 (OPL 210) an interest of 2.5% in which Allied subsequently assigned to Camac
Nigeria on 30 September 1992.

 



(B).

On 28 August 2002, Allied were granted oil mining leases 120 and 121 (OMLs) with
respect to the OPL 210, for a term of 20 years commencing from 27 February 2001.

 



(C).

Pursuant to a Deed of Assignment dated 22 July 2005 Allied assigned to NAE a 40%
interest in the OMLs, with remaining 60% being retained by Allied.

 



(D).

On 22 July 2005 Allied and NAE entered into a Production Sharing Contract (PSC)
setting out the terms of agreement in relation to petroleum operations on the
territory of the OMLs.

 



(E).

On 7 April 2010, Allied Energy and CAMAC Nigeria novated to CPL the beneficial
ownership of their respective interests in and all rights and obligations under
the PSC in relation to the Oyo Field pursuant to the Agreement Novating
Production Sharing Contract of the same date entered into by and among Allied
Energy, CAMAC Nigeria, CPL and NAE (the “First Novation”).

 



(F).

Each of Allied Energy and Camac Nigeria now wishes to novate to CPL the
beneficial ownership of their respective interests in and all rights and
obligations in relation to the OMLs under the PSC that were not heretofore
novated pursuant to the First Novation, subject to the terms and conditions
hereinafter set forth.

NOW IT IS HEREBY AGREED as follows:

1   Definitions and interpretation       1.1  

In this Agreement, unless the context otherwise requires:

   

 

1.2

In this Agreement, unless the context otherwise requires, all words and
expressions defined in the PSC shall have the same respective meanings in this
Agreement.

   

 

1.2.1  

references to clauses and schedules are to Clauses of, and Schedules to, this
Agreement;

   

 

1.2.2

headings do not affect the interpretation of this Agreement, the singular shall
include the plural and vice versa, and references to one gender include all
genders;

2

--------------------------------------------------------------------------------


1.2.3  

references to any English legal term or concept shall, in respect of any
jurisdiction other than England, be construed as references to the term or
concept which most nearly corresponds to it in that jurisdiction;

      1.2.4  

a reference to any other document referred to in this Agreement is a reference
to that other document as amended, revised, varied, novated or supplemented at
any time; and

      1.2.5  

any phrase introduced by the terms including, include, in particular or any
similar expression shall be construed as illustrative and shall not limit the
sense of the words preceding those terms.

      2  

Novation

      2.1  

Subject to Clause 3.3 and with effect from and including the Second Novation
Date , Allied Energy and Camac Nigeria assign to CPL all their respective
rights, liabilities, duties, covenants, undertakings, warranties and other
obligations contained in the PSC in respect of the lease areas of the OMLs that
were not assigned pursuant to the First Novation, including all claims and
demands in respect thereto arising in connection with the PSC. The rights,
liabilities, duties, covenants, undertakings, warranties and other obligations
being assigned hereunder shall hereinafter be referred to as the “Second Novated
Interests.”

      2.2  

Subject to Clause 3.3 and with effect from and including the Second Novation
Date, CPL accepts all respective rights and liabilities of Allied Energy and
Camac Energy under the PSC and agrees to perform all the duties and to discharge
all the covenants, undertakings, warranties and other obligations of Allied
Energy and Camac Energy respectively and to be bound by all the terms and
conditions of the PSC in respect of the Second Novated Interests.

      2.3  

This Agreement shall become effective on the date (Second Novation Date) on
which all the Parties hereto have signed this Agreement.

       

Allied Energy shall indemnify and hold each of NAE and CPL harmless against all
losses, damages, injuries, expenses, and actions of whatever kind and nature
suffered by each of them respectively where such losses, damages, injuries,
expenses, and/or actions are as the result of the failure of Allied Energy to
notify the Department of Petroleum Resources (“DPR”) of the transaction
described in this Agreement.

      2.4  

Subject to Article 2.3, NAE acknowledges and agrees to the novation of the PSC
contemplated under this Agreement and agrees to be bound by the terms of this
Agreement.

      2.5  

Unless the context otherwise requires, with effect from and including the Second
Novation Date, references to Allied Energy and/or Camac Nigeria and/or Allied in
the PSC as far as the Second Novated Interests are concerned, in accordance with
this Agreement, shall be deemed to be references to CPL.

      3  

Confirmation of Terms

      3.1  

Subject to Clause 3.3 of this Agreement and except where inconsistent with the
provisions of this Agreement, the terms of the PSC and the First Novation are
confirmed and shall remain in full force and effect.

      3.2  

With effect from the Second Novation Date, this Agreement, the First Novation,
and the PSC shall be read and construed as one document.

      3.3  

For the avoidance of doubt the Parties hereby confirm that:

      3.3.1  

the terms and conditions of Articles 8.1(a), 8.1(c) and 8.3 of the PSC (relating
to Royalty Oil, Tax Oil, and the Escrow Account) shall remain unaffected by this
Agreement and Allied Energy shall retain its rights and obligations under those
Articles;

      3.3.2  

the Parties understand and acknowledge that CPL is an Affiliate of Allied
Energy, and accordingly agree that the waiver by NAE of its rights in Article
8.1(e) of the PSC in favour of Allied Energy in respect of the Oyo field and the
Second Novated Interests (“ NAE Waiver”) remains applicable and such NAE Waiver
will be deemed to extend to the interest of CPL in the Oyo Field and the Second
Novated Interests. For the avoidance of doubt, if at any time CPL ceases to be
an Affiliate of Allied, then the NAE Waiver shall no longer apply, in accordance
with Article 8.1(e) of the PSC.

3

--------------------------------------------------------------------------------


3.3.3  

all terms and conditions of the Co-operation Agreement between NAE and Allied
Energy dated 15 January 2006, as amended, remain in full force and effect and
shall remain unaffected by this Agreement including without limitation, to
procurement and engineering services provided by Allied Energy to NAE with
respect to the Oyo Field and/or the Second Novated Interests.

      3.3.4  

notwithstanding anything to the contrary in this Agreement or the PSC, CPL shall
not be entitled to appoint any representatives in the Management Committee, nor
to exercise any right to vote therein in respect of any matters, including with
respect to the Second Novated Interests. It is understood that CPL’s interest in
the Second Novated Interests will be represented by Allied.

      3.3.5  

notwithstanding anything to the contrary in this Agreement or the PSC, but
without prejudice to Clause 3.3.1, the following provisions of the PSC shall not
apply to CPL, but will continue to apply to Allied or the First Party, as the
case may be: Article 5, 7.2, 7.3, 8.6, 9, 11, 12, 13.3, 14.3. For the avoidance
of doubt, the valuation procedures of Article 9 of the PSC shall be binding on
CPL.

      4  

Representations and Warranties

      4.1  

Each Party severally represents and warrants on behalf of itself that:

      4.1.1  

it has full power and authority under its memorandum or articles of association
or other governing documents and otherwise to enter into and perform its
obligations pursuant to this Agreement; and

      4.1.2  

it has duly authorised, executed and delivered this Agreement and this Agreement
constitutes valid and binding obligations enforceable against it in accordance
with its terms.

      5  

Miscellaneous

      5.1  

The provisions of Articles 16 (Confidentiality and Public Announcements) and 20
(Laws and Language) of the PSC shall apply mutatis mutandis to this Agreement.

      5.2  

This Agreement may be executed in any number of counterparts, each of which when
executed and delivered shall be an original, but all of which when taken
together constitute a single instrument.

IN WITNESS WHEREOF the Parties have entered into this Agreement on the day and
year first above written.

 

Signed for and on behalf of
ALLIED ENERGY PLC

Signature: /s/ Kamoru Lawal

Name: Kamoru Lawal

Designation: Director

4

--------------------------------------------------------------------------------

Signed for and on behalf of
CAMAC INTERNATIONAL
(NIGERIA) LIMITED

Signature: /s/ Kamoru Lawal

Name: Kamoru Lawal

Designation: Director

 

Signed for and on behalf of
NIGERIAN AGIP EXPLORATION LIMITED

Signature: /s/ Ciro A. Pagano

Name: Ciro A. Pagano

Designation: Vice Chairman/MD

 

Signed for and on behalf of
CAMAC PETROLEUM LIMITED

 

Signature: /s/ Byron Dunn

Name: Byron Dunn

Designation: CEO

5

--------------------------------------------------------------------------------